Van Brunt, P. J.,
(concurring.) It seems to me that the fact that, if the plaintiff was proceeding against the defendant herein to recover a debt, he could not reach by attachment the debt due from the foreign corporation to the holder of the bonds, the subject-matter of this action, shows conclusively that the title to these bonds cannot be litigated in the courts of this state under the circumstances disclosed in the case at bar. Section 649 of the Code provides how property is to be attached. It says that a levy under a warrant of attachment must be levied upon a bond, promissory note, or other instrument for the payment of money by taking the same into the sheriff’s actual custody. The debt represented by these instruments, therefore, cannot be rendered, disregarding these evidences of the debt. That such must be the rule is apparent when we consider the position of the debtor. Suppose he pays a debt represented by a negotiable instrument, as are the bonds in question, even in pursuance of a judicial decree, and a holder of the evidence of the debt, having acquired the same before maturity, and in good faith, presenting the evidence of debt for payment when it falls due. Is there any doubt but that the holder of such evidence of debt could enforce payment, and that the payment pursuant to a judicial decree would be no defense? If there is any doubt as to this proposition, then the doctrine that the rights of a bona fide holder of a negotiable instrument, acquired before maturity, are unassailable, does not exist; and no person, in dealing with such instruments, can be sure that he gets any right because of their possession. It is because, in the ease of a negotiable instrument for the payment of money, the evi*898deuce of the debt and the debt cannot be separated (except, perhaps, while the instrument is in the hands of the original party, and is offered to be surrendered.) that the Code requires the levy to be made by the taking of the instrument into actual custody.
If jurisdiction can be acquired, in the case at bar, because the debtor, the foreign corporation, has an agent here for the transaction of its business, then such jurisdiction can be acquired in a case where two residents of England, neither of whom have ever been in this country, were having a dispute about the ownership of certain bonds issued by an English corporation, which bonds had always been in England, and which dispute arose out of transactions the whole of which took place in England, simply because the corporation had an agent here for the transaction of its business. The resident of England, without ever having been or being in this country, could cause a suit to be commenced in the courts of this state against his English adversary to determine their dispute as to the title of these, evidences of debt, and, simply by serving a summons upon the agent of the English corporation in this state, and serving his adversary by publication, confer jurisdiction upon the courts of this state to determine the dispute, as between these two Englishmen, as to the title to these evidences of debt, and thus compel his adversary to submit their controversy to the courts of this state. It is evident that no jurisdiction can be acquired under such circumstances. It may be claimed that the facts above stated are not parallel to those existing in the case at bar, in that the plaintiff herein is a resident of this state. Jurisdiction is not claimed because of the residence of the plaintiff, but because service can be made upon the agent of the debtor; and-this element, the only essential one to give jurisdiction in this case, is present in both cases. The debtor is not in any respect a necessary party to an action such as this, as the title to these bonds can be determined as well without it as defendant; and it would be singular could the court acquire jurisdiction because the plaintiff ■ had made an unnecessary defendant a party, and procured service upon him. It seems to me that Justice Barrett has clearly reached a correct conclusion.